DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-16) in the reply filed on 11/18/2022 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Specification does not provide antecedent basis for the subject matter of claim 7 such as “a gate electrode comprising the first gate and the second gate.”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “a gate electrode including the first gate and the second gate.”  This limitaiton renders the claim indefinite because it unclear whether “a gate electrode” is a part of the first or second transistors or “a gate electrode” is a part of another transistor.
Claims 8-15 are indefinite due to their dependence on indefinite claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bhattacharyya (US 2019/0013323).
Regarding claim 1, Bhattacharyya discloses an apparatus comprising: an active region (Fig.2C, numeral 254); an isolation region (260), (256) surrounding the active region (254); a dielectric layer (232) including a first portion above the active region (254) and a second portion above the isolation region (260); and a protection layer (228) between the isolation region (260) and the dielectric layer (232).
Regarding claim 2, Bhattacharyya discloses wherein the active region (245) comprises an edge adjacent to the isolation region (260), and wherein a portion of the protection layer (228) is further disposed between the edge and the dielectric layer (232).  
Regarding claim 3, Bhattacharyya discloses wherein the protection layer (228) comprises insulating material ([0038]).  
Regarding claim 4, Bhattacharyya discloses wherein the insulating material comprises silicon nitride ([0038]).  
Regarding claim 5, Bhattacharyya discloses wherein the dielectric layer (232) comprises high-k material ([0041]).  
Regarding claim 6, Bhattacharyya discloses wherein the dielectric layer comprises any one of yttrium (Y), titanium (Ti), zirconium (Zr), hafnium (Hf), niobium (Nb) or tantalum (Ta)  ([0041]). 
Regarding claim 7,  Bhattacharyya discloses an apparatus comprising: a first transistor  (Fig.1A, numeral 102)including: a first gate (Fig.1A, numeral 126); and a first active region (109); a second transistor (Fig.1B, numeral 104)  including: a second gate (126) and a second active region (128); a gate electrode  (Fig.2C, numeral 262) including the first gate and the second gate ([0045]); an isolation region (258), (260) between the first active region  (252) and the second active region (254)([0045]); and a protection layer (228) disposed between the isolation region  (260) and the gate electrode (262).
Regarding claim 8, Bhattacharyya discloses wherein the first active region  (254) comprises a first edge adjacent to the isolation region (258), wherein the second active region (254) comprises a second edge adjacent to the isolation region (260), wherein the protection layer (228) is further disposed between the gate electrode (262) and the first edge, and wherein the protection layer (228) is further disposed between the gate electrode (262)  and the second edge.
Regarding claim 9, Bhattacharyya discloses wherein the gate electrode (262) comprises a dielectric layer (236) on the protection layer (228).
Regarding claim 10, Bhattacharyya discloses wherein the protection layer (236) is configured to separate the dielectric layer from the isolation region.
Regarding claim 11, Bhattacharyya discloses wherein the gate electrode comprises: a conductive layer (Fig.1A, numeral 126) above the dielectric layer (129); and a terminal (118) electrically coupled to the conductive layer and configured to receive an input signal, wherein the first transistor and the second transistor are configured to receive the input signal through the terminal.  
Regarding claim 12, Bhattacharyya discloses wherein the conductive layer (126) comprises a portion above the protection layer (128).  
Regarding claim 13, Bhattacharyya discloses wherein the conductive layer (126) comprises any one of titanium nitride, polycrystalline silicon or tungsten ([0022]).  
Regarding claim 14, Bhattacharyya discloses wherein the terminal (118) is disposed over the protection layer (128).  
Regarding claim 15, Bhattacharya discloses another conductive layer (262) coupled to the terminal (118) (note: cap (262) is the part of the gate stack in Fig.1C; [0038]), the other conductive layer configured to provide the input signal to the terminal, wherein the other conductive layer (262) is over the isolation region (258), (260).  
Regarding claim 16, Bhattacharya discloses wherein the gate electrode further comprises another dielectric layer (238), and wherein the other conductive layer (262) is above the other dielectric layer (238) (Fig.2C).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891